Motion, insofar as it seeks reargument of motion for leave to appeal, denied; motion, insofar as it seeks clarification of the Court of Appeals order of September 13, 1994, granted. The motion for leave to appeal, insofar as it sought leave to appeal from the Appellate Division order of May 16, 1994 denying reargument, was dismissed upon the ground that that order did not finally determine the action within the meaning of the Constitution. The motion for leave to appeal, insofar as it sought leave to appeal from the Appellate Division order of March 2, 1994, was dismissed for failure to demonstrate timeliness as required by section 500.11 (d) (1) (iii) of the Rules of the Court of Appeals (22 NYCRR 500.11 [d] [1] [iii]). [See, 84 NY2d 844.]